Title: Statement of Account with Charles Norris, 5 August 1762
From: Franklin, Benjamin
To: Norris, Charles


Dr. Cha. Norris Esqr.


1757







Dec.
6.
Compleat Body of Gardening
£1.
16.
0


1758

     Do Husbandry
1.
15.
0


Sept.
15.
     Do Gardening
1.
16.
0




  2  Do Husbandry
3.
10.
0




2 Lisle’s Observations on Husbandry
1.
0.
0


Nov.
1.
Charges on Shipping &c.

12.
9


1759







Mar.
26.
Botanical Thermometer

18.
–



30.
Parkinson’s Herbal
1.
0.
0


1762

Cash advanc’d to Gardner
5.
0.
0






Another Botanical Thermometer omitted above
}


0:
  18.
  0





£18:
5:
9


London, Aug. 5. 1762

  
  Cr. by Cash receiv’d of Elias Bland in full
  18.
  5.
  9


per B Franklin
Errors excepted
 Endorsed: Benja: Franklin Esqr His Sterling Account to Mr: Chas: Norris £18. 5.9 Londo: Augt. 5th. 1762
